DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election of group I (claims 1-6), in the reply filed on 08/26/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 7-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/26/22.
Applicant's election with traverse of species 2a (the commissure posts do not project distally from the support structure (shown in Fig 1), species 3c (the transverse deformation resistance of the second region occurs as a result of both material properties and the orientation/configuration of the elements in the second region), and sub-species bc1 (the orientation/ configuration of the structural elements of the second region includes an increased angle between adjacent strut elements) in the reply filed on 08/26/22 is acknowledged.  The traversal with respect to species 2a is on the ground(s) that Applicant cannot tell the difference between figures 1 and 3 with regards to the commissure posts. This is not found persuasive because Figure 1 has leaflet attachment without commissure posts 2012 extending upward (distally) from the remainder of the stent frame. This is described in Applicant’s specification [0055] as being “another configuration” (e.g. another embodiment) from that of figure 1. [0054] indicates figure 1’s commissure posts 2012 are not distally projecting. 
The traversal with respect to species 3c and sub-species bc1 is on the grounds that “the species can all contribute together to the overall design and utility and are therefore not mutually exclusive”. This is not found persuasive because Applicant’s specification and figures appear to show these specific embodiments separately and as different embodiments, not occurring together within one embodiment. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claims 1 and 3 are objected to because of the following informalities:  
Claim 1 is objected to for claiming “a first region that is annular shape”. It appears a word is missing.
Further, the claim is objected to for claiming “cross section” multiple times instead of “cross-section”. 
Further, the claim is objected to for claiming “a region of reduced cross section including a width…”. It appears a comma is missing after “cross section”.
The claim is also objected to for referring to “transverse deformation resistance” when this doesn’t actually indicate what the deformation resistance is transverse to. Since just about any plane or direction is considered transverse to something, the scope isn’t clear. 
Claim 3 is objected to for claiming “4 times”. While this isn’t improper, the Examiner suggests maintaining consistency throughout the claims with regards to numbers being spelled out (e.g. as was done in claim 1) or using numerals (e.g. as was done with claim 3). 
Appropriate correction is required.

Drawings
The drawings are objected to because:
*the specification calls “2110” and “2112” distal apices and “2126” a distal apex but none of these elements are shown in the drawings
*the specification uses element “2118” to relate to a structure in figure 4, whereas the drawings appear to show element “2218” instead. It isn’t clear whether or not element “2218” is in the specification at all
*the specification calls “2120” the “cell height” in figure 4 but this isn’t in the drawings
*the radial direction isn’t shown by the drawings
*each frame elements’ reduced width isn’t shown by the drawings
*each frame elements’ thickness isn’t shown by the drawings
*the longitudinal direction isn’t shown by the drawings 
*the width in the region of reduced cross section being at least four times of the thickness isn’t shown by the drawings
*the frame elements aren’t shown in the drawings
*the portion of the frame elements with the reduced cross section isn’t shown by the drawings
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is indefinite for claiming “a region of reduced cross-section including a width in a radial direction transverse to the longitudinal axis and a thickness in the longitudinal direction parallel to the longitudinal axis” since the phrase isn’t clear. It might be indicating that the frame has a region with a reduced cross-sectional area (e.g. as compared to something else), or a region where the frame members have a reduced cross-sectional thickness and width (e.g. skinnier struts) (as compared to some other area or region, or some other part of the second region), or that only one of the width/thickness of the strut members needs to have a reduced cross-sectional thickness/width (as compared to some other area, region, or strut in the support structure), etc. However, none of the above suggested interpretations appears to be consistent with what is shown by the drawings and described in the specification. Notably, the specification/drawings appear to indicate that the support structure’s second region has certain cells or openings which have a particular dimension (height in the longitudinal direction) which is “reduced” compared to something else (what it is reduced in comparison to, is still not evident). 
The Examiner notes that part of this confusion arises in that the specification refers to “structural elements” of the second region, “structural components” of the second region, “frame members” and “strut elements”. They are apparently all different things, which have different characteristics, but none of which are listed in the claims, which uses the language “frame elements”. The claim requires “frame elements” having “a region of reduced cross section including a width in a radial direction…and a thickness in the longitudinal direction…”. The parts of the specification summarizing the “frame elements” having this “region of reduced cross section” is apparently referring to the cells of the struts and their height/width ([0008]). However, the specification later references ([0023]) the height and width of cells providing the enhanced transverse deformation resistance, which isn’t consistent with frame elements’ “width” and “thickness”. Figures 7a-c are discussed ([0077]-[0079]) also with relation to cells’ width and height, but these heights/widths are simply discussed as being starting/middle/end points as desired, that the stent can switch between. As it can be seen, reference to “width” with relation to a cross section and/or “frame elements” can be interpreted multiple different ways according to the specification, neither of which appear to be consistent with what is claimed.
“Thickness” is only mentioned in the specification five times, all within summary paragraphs [0006] and [0008]). These sections restate word-for-word what is mentioned in the claim without giving any further guidance as to what it means, apparently using “thickness” in a manner that means “height” to most of ordinary skill. However, without this being in the figures, or being further discussed, it isn’t possible determine what the scope of the claim means. 
With regards to the phrase in the claim that indicates “the width in the region of reduced cross section being at least four times of the thickness”, while this is grammatically incorrect, also stands as indefinite since the specification never further elaborates on what this means either. This topic is mentioned only twice, again in paragraphs [0006] and [0008]) where it is again recited word-for-word, the same language of the claim. Thus, the Examiner cannot make out what the thickness is, and since the thickness isn’t shown, nor the width being 4x the thickness, nor is this further described in the specification, the Examiner is unsure how to interpret the claim.  
While the recitation of “frame elements” having areas of reduced cross section appears to refer to something similar to what is claimed in figure 8, with hinged connection points at cell apices to allow the stress to concentrate upon deployment or compression, the later reference to the width being four times the thickness would appear to be referencing the width of cells.  However, these interpretations clearly don’t accord with one another.
Since the Examiner cannot adequately determine the scope of the claim and what it means, prior art cannot be reasonably applied until clarification is made. 
Claim 3 is rejected for the same reason as claim 1. 
Remaining claims are rejected for depending on an indefinite claim.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603. The examiner can normally be reached M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        09/28/22